Exhibit 10.15

 

NON-OFFICER AND NON-DIRECTOR STOCK OPTION PLAN

 

OF

 

ARDEN GROUP, INC.

 

1.                                       Purpose

 

The purpose of this Non-Officer and Non-Director Stock Option Plan of Arden
Group, Inc. (the “Plan”) is to secure for Arden Group, Inc. (the “Company”) the
benefits arising from stock ownership by selected employees of the Company and
its subsidiary corporations, who are neither executive officers nor directors of
the Company and who are important to the success and the growth of the business
of the Company.  The Plan will provide a means whereby such persons will be
given an opportunity to purchase shares of the Common Stock of the Company under
stock options.

 

2.                                       Definitions

 

“Act” means the Securities Act of 1933, as amended.

 

“Board” means the Board of Directors of the Company.

 

“Committee” means the Compensation Committee of the Board.

 

“Company” shall have the meaning set forth in Section 1 hereof.

 

“Common Stock” means shares of the Company’s Class A Common Stock, $.25 par
value.

 

“Fair Market Value” means (i) if the Common Stock is then listed on a national
securities exchange, the closing sales price of the Common Stock on the day such
value is determined on the principal securities exchange on which such stock is
then listed, or if there is no reported sale on that day, the average of the bid
and asked quotations on such exchange on that day, or (ii) if the Common Stock
is then publicly traded in the NASDAQ National Market System, the closing sales
price of the Common Stock as reported by the NASDAQ National Market System on
the day such value is determined, or if there is no reported sale on that day,
the average of the bid and asked quotations on that day, or (iii) if the Common
Stock is then publicly traded in the over-the-counter market (other than the
NASDAQ National Market System), the mean between the closing bid and asked
prices of the Common Stock in the over-the-counter market on the day such value
is determined or, if no shares were traded that day, on the next preceding day
on which there was such a trade, or (iv) if the Common Stock is not then
separately quoted or publicly traded, the fair market value on the date such
value is to be determined, as determined in good faith by the Committee.

 

1

--------------------------------------------------------------------------------


 

“Grantee” means an employee of the Company or its subsidiary corporations to
whom an Option is granted.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Option” means any right to purchase, at a price and for the Term fixed by the
Committee in accordance with the Plan and subject to such other limitations and
restrictions as the Committee may impose, the number of shares of Common Stock
specified by the Committee.

 

“Option Agreement” means a written agreement in a form approved by the Committee
to be entered into by the Company and the Grantee.

 

“Plan” shall have the meaning set forth in Section 1 hereof.

 

“Subsidiary corporation” shall have the definition of a subsidiary corporation
contained in section 424 of the Internal Revenue Code.

 

“Successor” means the legal representative of the estate of a deceased Grantee
or the person or persons who shall acquire the right to exercise an Option by
bequest or inheritance or by reason of the death of the Grantee.

 

“Term” means the period during which a particular Option may be exercised.

 

3.                                       Administration of the Plan

 

(a)                                  The Plan shall be administered by the
Committee.

 

(b)                                 The Committee shall adopt such rules of
procedure as it may deem proper; provided, however, that it may only take action
upon the agreement of a majority of the whole Committee.  Any action which the
Committee shall take through a written instrument signed by all of its members
shall be as effective as though taken at a meeting duly called and held.

 

(c)                                  The powers of the Committee shall include
plenary authority to interpret the Plan, and, subject to the provisions hereof,
to determine when and to whom Options shall be granted, the number of shares
subject to each Option, the method and medium of payment and the Term of each
Option.

 

(d)                                 The Committee’s determinations under the
Plan need not be uniform and may be made by it selectively among persons who
receive, or are eligible to receive, grants under the Plan (whether or not such
persons are similarly situated).  Without limiting the generality of the
foregoing, the Committee shall be entitled, among other things, to make
non-uniform and selective determinations, and to enter into non-uniform and
selective Option Agreements as to the persons to receive Options under the Plan.

 

4.                                       Grant of Options: Number and Source of
Shares Subject to the Plan

 

2

--------------------------------------------------------------------------------


 

(a)                                  The Committee may from time to time grant
Options under the Plan for not more than Seventy Thousand (70,000) shares of
Common Stock (subject to adjustment as provided in Section 11 hereof) which will
be provided from authorized and unissued Common Stock and which are not reserved
for some other purpose.

 

(b)                                 The date of grant of an Option shall be the
date specified by the Committee which date shall not be earlier than the date
the Committee action is final.

 

(c)                                  Shares of Common Stock, as to which Options
previously granted shall for any reason lapse, shall be restored to the total
number available for grant of Options.

 

5.                                       Persons Eligible to Receive Options

 

Options may be granted under the Plan to selected employees of the Company or
one or more of its subsidiary corporations, if any.  Executive officers or
directors of the Company shall not be eligible to receive Options under the
Plan.  Eligibility shall be determined by the Committee and such determination
shall be final and conclusive upon all persons.

 

6.                                       Option Price, Payment, and Withholding

 

(a)                                  The price per share to be paid by the
Grantee to the Company upon exercise of an Option shall be such price as
determined by the Committee but shall not be less than 100% of the Fair Market
Value of the shares of Common Stock subject to the Option on the date such
Option is granted.  The aggregate Option price shall be paid at the time of the
exercise of the Option in full in cash or by check.  In the sole discretion of
the Committee, payment of the aggregate Option price may be made in whole or in
part by delivery by Grantee of shares of previously acquired Common Stock having
a Fair Market Value (determined as of the date such Option was exercised) equal
to all or part of the aggregate Option price and, if and to the extent
applicable, cash or a check for any remaining portion of the aggregate Option
price.

 

(b)                                 In connection with the exercise of an Option
and as a condition of delivery of the shares issuable upon exercise thereof, the
Grantee shall remit or, in appropriate cases agree to remit when due, an amount
sufficient to satisfy all current or estimated future federal, state and local
withholding tax requirements and any federal social security or other employment
tax or other tax requirements relating thereto.  If permitted by the Committee
in its sole discretion, the Grantee may satisfy, in whole or in part, the
foregoing withholding requirement by delivery of shares of previously acquired
Common Stock having a Fair Market Value (determined as of the date such Option
was exercised) equal to all or part of the aggregate withholding taxes and, if
permissible and applicable, cash or a check payable to the Company for any
remaining portion of the aggregate withholding taxes.

 

(c)                                  If requested by the Committee, prior to the
acceptance of shares of Common Stock as provided in subparagraph (a) or (b) of
this Section 6, the Grantee shall supply the Committee with written
representations and warranties, including without limitation a representation
and warranty that the Grantee has good and marketable title to such shares free
and clear of liens and encumbrances.

 

3

--------------------------------------------------------------------------------


 

(d)                                 The Committee in its sole discretion may
permit a Grantee to elect to pay the Option price upon exercise of an Option by
authorizing a third party to sell shares of Common Stock (or a sufficient
portion of the shares) acquired upon exercise of such Option and remit to the
Company a sufficient portion of the sale proceeds to pay the entire Option price
and any tax withholding resulting from such exercise.

 

7.                                       Term of Options; Exercise of Option
During Life of Grantee

 

(a)                                  Each Option granted under the Plan shall
not be exercisable during the first year from the date the Option was granted
and shall be exercisable as to (i) no more than twenty-five percent (25%) of the
total number of shares subject to the Option during the second year from the
date the Option was granted, (ii) no more than fifty percent (50%) of the total
number of shares subject to the Option during the third year from the date the
Option was granted, (iii) no more than seventy-five percent (75%) of the total
number of shares subject to the option during the fourth year from the date the
Option was granted and (iv) all shares subject to the Option from and after the
fourth anniversary of the date the Option was granted.  No Option granted
hereunder shall be for a Term exceeding five (5) years.

 

(b)                                 Subsequent to the grant of an Option, the
Committee may accelerate, at any time before such Option becomes fully
exercisable, the time or times at which such Option may be exercised in whole or
in part.

 

(c)                                  Options shall be exercised by delivering or
mailing to the Company, Attention: Chief Financial Officer:

 

(i)                                     a notice, in the form prescribed by the
Committee, specifying the number of shares to be purchased; and

 

(ii)                                  the total consideration therefor, as
specified in the Option Agreement relating thereto.

 

(d)                                 Upon receipt of such notice and payment, the
Company shall promptly deliver to the Grantee a certificate or certificates for
the shares purchased, without charge to the Grantee for any issue or transfer
tax.

 

(e)                                  The Committee may postpone any exercise of
an Option for such time as the Committee in its sole discretion may deem
necessary or condition the exercise thereof in such manner as the Committee may
determine in order to permit the Company with reasonable diligence (i) to effect
or maintain the listing of such shares on any securities exchanges or in the
NASDAQ Stock Market, or (ii) to effect or maintain registration or qualification
under the Act, or any applicable state statute, of the Plan or the shares
issuable upon the exercise of the Option, or (iii) to determine that the Plan
and issuance of such shares are exempt from registration or qualification and in
connection therewith to require (x) as a condition of the issuance of shares
upon exercise of the Option, that the Grantee represent and agree that the
Grantee is acquiring shares of Common Stock upon exercise of such Option for
investment and without a view to the distribution or resale thereof in violation
of the Act and any applicable state securities law and (y) that the certificates
evidencing such shares bear a legend setting forth such representation.  The
Company shall not be obligated by virtue of any Option Agreement or any
provision of the

 

4

--------------------------------------------------------------------------------


 

Plan to recognize the exercise of an Option or to sell or issue shares in
violation of the Act or of the law of any state having jurisdiction thereof. 
Any such postponement shall not extend the Term of an Option; and neither the
Company nor its directors or officers shall have any obligation or liability to
the Grantee of an option, or to the Grantee’s Successor, with respect to any
shares as to which the Option shall lapse because of such postponement.

 

(f)                                    Unless the Committee, in its sole
discretion, permits otherwise, Options granted under the Plan shall be
nontransferable other than by will or by the laws of descent and distribution
and an Option may be exercised during the lifetime of the Grantee only by the
Grantee.

 

(g)                                 Upon the exercise of an Option by the
Grantee, the stock certificate or certificates may, at the request of the
Grantee, be issued in the Grantee’s name and the name of another person as joint
tenants with right of survivorship.

 

(h)                                 An Option may contain such other terms,
provisions and conditions not inconsistent with the Plan as may be determined by
the Committee.

 

8.                                       Termination of Option

 

The unexercised portion of any Option granted under the Plan shall automatically
and without notice terminate and become null and void at the time of the
earliest to occur of the following:

 

(a)                                  The expiration of not more than five (5)
years from the date on which such Option was granted;

 

(b)                                 The expiration of thirty (30) days from the
date of termination (other than a termination described in Sections 8(d) and (e)
below or on account of death) of the Grantee’s employment with the Company or
its subsidiary corporations or such shorter period as may be determined by the
Committee upon the granting thereof, provided that if the Grantee shall die
during such thirty-day (or shorter) period, the provisions of Section 8(c) below
shall apply;

 

(c)                                  The expiration of one (1) year or such
shorter period as may be determined by the Committee upon the granting thereof,
following the date of the Grantee’s death if such death occurs during his or her
employment with the Company or its subsidiary corporations;

 

(d)                                 The expiration of one (1) year or such
shorter period as may be determined by the Committee upon the granting thereof,
from the date of termination of the Grantee’s employment with the Company or its
subsidiary corporations if such termination is attributable to a disability of
the Grantee within the meaning of Section 22(e)(3) of the Internal Revenue Code
(the Committee shall have the right to determine whether the Grantee’s
termination is attributable to a disability of the Grantee within the meaning of
Section 22(e)(3) of the Internal Revenue Code, such determination of the
Committee to be final and conclusive);

 

(e)                                  Unless otherwise determined by the
Committee upon the granting thereof, the date of termination of the Grantee’s
employment with the Company or its subsidiary

 

5

--------------------------------------------------------------------------------


 

corporations, if such termination constitutes or is attributable to a breach by
the Grantee of an employment agreement with the Company or its subsidiary
corporations or if the Grantee is discharged for cause (the Committee shall have
the right to determine whether the Grantee has been discharged for cause and the
date of such discharge, such determination of the Committee to be final and
conclusive); and

 

(f)                                    The expiration of such period of time or
the occurrence of such event as the Committee in its sole discretion may provide
upon the granting thereof.

 

9.                                       Right to Terminate Employment or other
Relationship

 

Nothing contained in the Plan or in any Option granted pursuant to the Plan
shall obligate the Company or its subsidiary corporations to continue to employ
or engage any employee in such or in any other capacity with the Company or its
subsidiary corporations, nor confer upon any employee, any right to continue in
the employ of or in any other capacity with the Company or its subsidiary
corporations, nor limit in any way the right of the Company or its subsidiary
corporations to amend, modify or terminate any person’s compensation or
employment agreement, if any, at any time.

 

10.                                 Stockholders’ Rights

 

No person shall have any rights of a stockholder by virtue of a grant of an
Option except with respect to shares actually issued to that person upon the
exercise thereof.

 

11.                                 Adjustments

 

In the event that the shares of stock subject to the Plan shall be changed into
or exchanged for a different number or kind of shares of stock or other
securities of the Company or of another corporation (whether by reason of
merger, consolidation, recapitalization, reclassification, split-up, combination
of shares, or otherwise) or if the number of such shares of stock shall be
increased solely through the payment of a stock dividend, then there shall be
substituted for, or added to, each share of stock of the Company theretofore
appropriated or thereafter subject or which may become subject to an option
under the Plan, the number and kind of shares of stock or other securities into
which each outstanding share of stock of the Company shall be so changed, or for
which each such share shall be exchanged, or to which each such share shall be
entitled, as the case may be.  Outstanding Options shall also be appropriately
amended as to price and other terms as may be necessary to reflect the foregoing
events.  In the event there shall be any other change in the number or kind of
the outstanding shares of stock of the Company subject to the Plan, or of any
stock or other securities into which such stock shall have been changed, or for
which it shall have been exchanged, then if the Committee, in its sole
discretion, determines that such change equitably requires an adjustment in any
Option theretofore granted or which may be granted under the Plan or the terms,
such adjustments shall be made in accordance with such determination.

 

Fractional shares resulting from any adjustment in Options pursuant to this
Section 11 shall be eliminated.  Notice of any adjustment shall be given by the
Company to each holder of an Option which shall have been so adjusted and such
adjustment (whether or not such notice is given) shall be final and conclusive
for all purposes of the Plan.

 

6

--------------------------------------------------------------------------------


 

The Committee shall have the power, in the event of any merger or consolidation
of the Company with or into any other corporation, the merger or consolidation
of any other corporation into the Company, or the sale of all or substantially
all of the assets and business of the Company to another corporation, to amend
all outstanding Options to permit the exercise of all such Options prior to the
effectiveness of any such merger, consolidation or sale of assets and to
terminate such Options as of such effectiveness.  In such event, the Company
shall give written notice of such amendment and termination to the Grantees of
such Options and such Options shall terminate on such date as may be specified
by the Committee in its discretion, provided, however, that such date shall not
be less than fifteen (15) days after the date of such written notice.  If the
Committee shall exercise such power, all Options then outstanding and subject to
such requirement shall be deemed to have been amended to permit the exercise
thereof in whole or in part by the Grantee at any time or from time to time as
determined by the Committee prior to the effectiveness of such merger,
consolidation or sale of assets and such Options shall be deemed to terminate as
specified in the preceding sentence.

 

12.                                 Proceeds from Sale of Stock

 

Proceeds from the sale of stock pursuant to Options granted under the Plan shall
be added to the general funds of the Company.

 

13.                                 Termination, Suspension or Modification of
Plan

 

The Board may at any time terminate, suspend, or modify the Plan.  No
termination, suspension, or modification of the Plan shall adversely affect any
right acquired by any Grantee or any Successor under the terms of an Option
granted before the date of such termination, suspension, or modification, unless
such Grantee or Successor shall consent; but it shall be conclusively presumed
that any adjustment for changes in capitalization as provided in Section 11
shall not adversely affect any such right.  Subject to the foregoing provisions
of this Section 13, the Board expressly reserves the right, in its sole
discretion, to amend or modify the terms and provisions of the Plan and of any
outstanding Options thereunder to the extent necessary to qualify any or all
Options for such favorable federal income tax treatment (including deferral of
taxation upon exercise) as may be afforded employee stock options under the
Internal Revenue Code or any amendment thereto or other statutes or regulations
which become effective after the effective date of the Plan.

 

7

--------------------------------------------------------------------------------